BARNWELL INDUSTRIES, INC. PRESS R E L E A S E 1100 Alakea Street, Suite 2900 Honolulu, Hawaii 96813 Telephone (808) 531-8400 Fax (808) 531-7181 Website: www.brninc.com CONTACT: Alexander C. Kinzler President and Chief Operating Officer Russell M. Gifford Executive Vice President and Chief Financial Officer Tel: (808) 531-8400 BARNWELL INDUSTRIES, INC. REPORTS EARNINGS FOR THE FIRST QUARTER ENDED DECEMBER 31, 2009 HONOLULU, HAWAII, February 11, 2010 Barnwell Industries, Inc., (NYSE Amex: BRN) today reported net earnings of $1,952,000 ($0.24 per share – diluted) for the three months ended December31,2009, as compared to $424,000 ($0.05 per share – diluted) for the three months ended December31,2008. Mr.
